Case 1:17-cv-02726-JFK-OTW Document 158 Filed 11/26/19 Page 1 of 2

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

BSG Resources (Guinea) Limited, BSG
Resources (Guinea) Sarl, and BSG Resources
Limited,

Civil Action No. 1:1 7-cv-02726-JFK

Plaintiffs,

-against-

 

 

George Soros, Open Society Foundations,
Open Society Institute, Foundation to
Promote Open Society, Open Society
Foundation, Inc., Alliance for Open Society

  
  

“a
gine,
Sad
om,
Le
my
a
Pee
‘L
>
ar

  

Aas |
ELECTRONICALLY PILED}

 

 

International, Inc., Open Society Policy DOC i
Center, and Open Society Fund, DATE ¢

 

 

Defendants.

eC

 

STIPULATION AND 7PROPOSEDY ORDER

Plaintiffs BSG Resources (Guinea) Limited, BSG Resources (Guinea) Sarl, and BSG
Resources Limited, and Defendants George Soros, Open Society Foundations, Open Society
Institute, Foundation to Promote Open Society, Open Society Foundation, Inc., Alliance for
Open Society International, Inc., Open Society Policy Center, and Open Society Fund
(collectively, “the parties”), by and through their respective undersigned counsel, hereby
stipulate and agree as follows:

l. The stay of proceedings originally entered by the Court on or about November 29,
2017 (see Dkt. 136 at 1-2, 12) shall be continued until the parties meet with this Court in March
2020,

2. The conference scheduled in this matter for December 10, 2019 shall be

adjourned to a date in March 2020, at the Court’s convenience. Two weeks prior to such

 
Case 1:17-cv-02726-JFK-OTW Document 158 Filed 11/26/19 Page 2 of 2

conference date, Defendants shall file a stats update letter with the Court; Plaintiffs shall file an

update letter one week prior to the conference date.

Dated: November 25, 2019

ist Louis M. Solomon

REED SMITH LLP

Louis M. Solomon

599 Lexington Avenue

New York, New York 10022

(212) 549-0400

Attorneys for Plaintiffs BSG Resources
(Guinea) Limited, BSG Resources
(Guinea) Sarl and BSG Resources
Limited

Respectfully submitted,

/si Benjamin P, McCallen
WILLKIE FARR & GALLAGHER LLP
Benjamin P. McCallen
James E. Fitzmaurice
787 Seventh Avenue
New York, New York 10019
(212) 728-8000
Attorneys for Defendants George Soros, Open
Society Foundations, Open Society Institute,
Foundation to Promote Open Society, Open
Society Foundation, Inc., Alliance for Open
Society International, Inc., Open Society Policy

' Center, and Open Society Fund

Both parties consenting, Plaintiffs’ request to adjourn the
December 10, 2019 conference is GRANTED. The next conference in
this action will be held on March, 4 , 2020 at 11 a.m.

It is FURTHER ORDERED that the stay of proceedings remains in
effect and the parties shall comply with the provisions of the

above stipulation.

John F. Keenan
United States District Judge

SO ORDERED.
Dated: New York, New York
November 26, 2019

 
